Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/25/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are all related and that there is no undue search burden.  This is not found persuasive because the markers for example require sequence searches not required by any other invention and do not require the mutant Gibberellin-20-oxidase gene of Group I, for example. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-21 and 23-44 are pending.  Claims 17-21, 23-33 and 38-44 are hereby withdrawn by the Examiner as being drawn to nonelected subject matter.  Claims 1-16, and 34-37 are examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5, and 7-11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
The claims are drawn to any mutation of the Gibberellin-20-oxidase gene in cucumber that confers resistance to Pseudomonas syringae pv. Lachrymans or any guanine to adenine mutation within the gene that confers resistance to Pseudomonas syringae pv. Lachrymans.
In contrast, the specification only describes a single point mutation at position 860 of SEQ ID NO:1 wherein the change from guanine to adenine confers resistance to Pseudomonas syringae pv. Lachrymans.  The specification does not describe any other mutations or any other guanine to adenine changes that result in said resistance.  Furthermore, the specification does not describe the conserved regions of the genes, the nature of the mutation such that one of skill in the art would be able to determine which mutations are likely to confer resistance as instantly claimed.  With literally hundreds of mutations possible ranging from any other point mutation, to insertions, deletions etc, the claims encompass a substantially large genus.  The single example reduced to practice does not adequately represent the genus in the instant claims.  Wherein the examples do not adequately represent the full scope of the claimed subject matter the specification must at least describe the structure need for the claimed function, in this case conferring resistance.  The specification does not indicate what other structures may confer resistance and as such the claims are not adequately described over their entire breadth.
Accordingly, one of skill in the art would not be able to determine if in possession of a mutated Gibberellin-20-oxidase gene in cucumber whether or not they were in possession of the claimed subject matter.

Claims 12-16 and 34-37 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663